Opinion issued February 21, 2019




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-19-00075-CV
                             ———————————
                        IN RE RAMESH KAPUR, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Ramesh Kapur, has filed a petition for a writ of mandamus seeking

to “compel the trial court to withdraw its [o]rder for [s]anctions.”1 Relator has filed

a notice for non-suit without prejudice, which we construe as a motion to dismiss his

petition.



1
      The underlying case is Bluetex Management Solutions, LLC v. Ameena Whitfield,
      All Other Occupants, No. 1121865, in the County Civil Court at Law No. 4 of Harris
      County, Texas, the Honorable William D. McLeod presiding.
      Accordingly, we grant relator’s motion and dismiss the petition without

prejudice to refiling same and vacate our order issued on January 31, 2019.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                         2